     Case 3:21-cv-00119-JAG Document 9 Filed 03/01/21 Page 1 of 3 PageID# 104




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF VIRGINIA
                                Richmond Division

ADAM COGHILL,                                         )
                                                      )
                       Plaintiff,                     )
                                                      )
v.                                                    )   Civil Action No.: 3:21-cv-00119
                                                      )
CLOUDZ VAPOR LLC,                                     )
dba CLOUDZ VAPOR,                                     )
                                                      )
CLOUDZ VAPOR WHOLESALE, LLC,                          )
dba CLOUDZ VAPOR,                                     )
                                                      )
CLOUDZ VAPOR MIDLOTHIAN, LLC,                         )
dba CLOUDZ VAPOR,                                     )
                                                      )
CLOUDZ VAPOR SHORT PUMP, LLC,                         )
dba CLOUDZ VAPOR, and                                 )
                                                      )
TEJAN BHATT,                                          )
                                                      )
                       Defendants.                    )


                       DEFENDANTS 12(b)(6) MOTION TO DISMISS

         COME NOW, defendants, Cloudz Vapor, LLC, Cloudz Vapor Wholesale, LLC, Cloudz

Vapor Midlothian, LLC, Cloudz Vapor Short Pump, LLC (collectively, the “LLCs”), by counsel,

pursuant to Federal Rule of Civil Procedure 12(b)(6), hereby file their Motion to Dismiss Counts

I, III and IV of the Complaint filed by the plaintiff, Adam Coghill (“Coghill” or “Plaintiff”).

        Summarily, Counts I, III and IV of the Complaint each fail to state a claim against the

LLCs upon which relief may be granted. The factual predicate and legal justification for dismissal

of Counts, I, III and IV of the Complaint are more fully set forth in the LLCs’ memorandum of

law in support of the Motion, filed contemporaneously herewith and incorporated herein by

reference.
   Case 3:21-cv-00119-JAG Document 9 Filed 03/01/21 Page 2 of 3 PageID# 105




       WHEREFORE the defendants, Cloudz Vapor, LLC, Cloudz Vapor Wholesale, LLC,

Cloudz Vapor Midlothian, LLC, Cloudz Vapor Short Pump, LLC, respectfully requests that the

Court dismiss Counts I, III and IV of Plaintiff’s complaint with prejudice and award it the costs

incurred in defense of this action and any additional relief the Court deems just and appropriate.

                                                       CLOUDZ VAPOR, LLC
                                                       CLOUDZ VAPOR WHOLESALE, LLC
                                                       CLOUDZ VAPOR MIDLOATHIAN
                                                       CLOUDZ VAPOR SHORT PUMP

                                                       /s/ Mark C. Nanavati

                                                       Mark C. Nanavati, Esq. (VSB #38709)
                                                       Benjamin F. Dill, Esq. (VSB #93000)
                                                       SINNOTT, NUCKOLS & LOGAN, P.C.
                                                       13811 Village Mill Drive
                                                       Midlothian, Virginia 23114
                                                       (804) 893-3866 (Nanavati)
                                                       (804) 893-3863 (Dill)
                                                       (804) 378-2610 (Facsimile)
                                                       mnanavati@snllaw.com
                                                       bdill@snllaw.com
                                                       Counsel for Defendants




                                  CERTIFICATE OF SERVICE

       I hereby certify that, on the 1st day of March, 2021, a true and accurate copy of the

foregoing motion to dismiss was filed with the Clerk of Court using the CM/ECF system, which

will send a notification of such filing to all counsel of record.


                                               /s/ Mark C. Nanavati


                                               Mark C. Nanavati, Esq. (VSB #38709)
                                               Benjamin F. Dill, Esq. (VSB #93000)
                                               SINNOTT, NUCKOLS & LOGAN, P.C.
                                               13811 Village Mill Drive

                                                   2
Case 3:21-cv-00119-JAG Document 9 Filed 03/01/21 Page 3 of 3 PageID# 106




                                 Midlothian, Virginia 23114
                                 (804) 893-3866 (Nanavati)
                                 (804) 893-3863 (Dill)
                                 (804) 378-2610 (Facsimile)
                                 mnanavati@snllaw.com
                                 bdill@snllaw.com
                                 Counsel for Defendant




                                   3
